Citation Nr: 1443732	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial increased rating for right hand tremors (dominant) associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011.

2.  Entitlement to an initial increased rating for left hand tremors (non-dominant) associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011.

3.  Entitlement to an initial increased rating for right lower extremity condition associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011.

4.  Entitlement to an initial increased rating for left lower extremity condition associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011.

5.  Entitlement to an initial increased rating for left sided dyskinesias, drooling, and reduced facial expression associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011.

6.  Entitlement to an initial increased rating for right sided dyskinesias, drooling, and reduced facial expression associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1966, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a hearing before the Board in April 2013, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on merits of the remaining claims can be reached. 

An April 2011 rating decision granted service connection for disabilities related to Parkinson's Disease effective June 16, 2005, and assigned the following disability ratings:  right hand tremors (dominant), 10 percent disabling; left hand tremors, 10 percent disabling; right lower extremity disability, 10 percent disabling; left lower extremity disability, 10 percent disabling; left sided dyskinesias, drooling, and reduced facial expression, 10 percent disabling; and right sided dyskinesias, drooling, and reduced facial expression, 10 percent disabling.

On June 6, 2011, the Veteran submitted a statement indicating that he appreciated the rating decision but asserting that he had symptoms of Parkinson's Disease that were overlooked and he was under the impression that he would be rated at 100 percent.  The RO considered this statement a claim for increased ratings for his Parkinson's symptoms.  The Board, however, considers this statement as a notice of disagreement with regard to the initial ratings of the service-connected disabilities granted in the April 2011 rating decision. 

Indeed, the Veteran appealed the effective date of the eventual award of higher ratings for those disabilities.  Although this did not come up at the Veteran's hearing, the Board has since conducted a more detailed review of the claims file.  The fact that he expressed disagreement with the ratings assigned in April 2011, the Board has recharacterized the issues on appeal as entitlement to increased ratings rather than entitlement to an earlier effective date for the increased evaluations assigned.  Unfortunately, the RO has not provided the Veteran a supplemental statement of the case that includes the applicable diagnostic codes-rather, the effective date laws and regulations were provided.  The Board is taking jurisdiction of the increased ratings because that is indeed what has been alleged by the Veteran all along.  As for the time period beginning June 9, 2011, the Veteran has not disagreed with those ratings-indeed, he has received a total rating due to individual unemployability since that date.  Thus, the issues on appeal are the increased ratings prior to June 9, 2011.  

Accordingly, the case is REMANDED for the following action:

Conduct any indicated development and readjudicate the issues on appeal.  If any of the issues are not granted to the Veteran's satisfaction, issue a Supplemental Statement of the Case on the issues of (1) Entitlement to an initial increased rating for right hand tremors (dominant) related to Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011; (2) Entitlement to an initial increased rating for left hand tremors (non-dominant) related to Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011; (3) Entitlement to an initial increased rating for right lower extremity condition associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011; (4) Entitlement to an initial increased rating for left lower extremity condition associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011; (5) Entitlement to an initial increased rating for left sided dyskinesias, drooling, and reduced facial expression associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011; (6) Entitlement to an initial increased rating for right sided dyskinesias, drooling, and reduced facial expression associated with Parkinson's Disease, rated as 10 percent disabling prior to June 9, 2011.Thereafter, if in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




